mtniteb ~tates ~ourt of jfeberal ~!aims
                                           No. 17-1507 C
                                     Filed: November 16, 2017                   FILED
                                                                              NO'J 1 6 2017
                           )                                                 U.S. COURT OF
CARL SHELDEN,              )                                                FEDERAL CLAIMS
                           )
                Plaintiff, )                           Pro Se; Sua Sponte Dismissal; Lack of
                           )                           Subject Matter of Jurisdiction; Claims
v.                         )                           Against State Officials and Agencies;
                           )                           Civil Rights Claims; Tott Claims;
THE UNITED STATES,         )                           Constitutional Claims
                           )
                Defendant. )
~~~~~~~~~~)


                                    OPINION AND ORDER

SMITH, Senior Judge

        On October 13, 2017, plaintiff, proceedingpro se, filed a complaint in this Court seeking
various forms of relief. Plaintiffs Complaint asserts, inter alia, that certain states, governmental
agencies, and individuals have been conspiring against the plaintiff and committing tortious acts
against his family over a span of 34 years. Specifically, Mr. Shelden names the State of
California, State of Florida, State of Arizona, the Buckeye Police Department of Arizona, a judge
on the Buckeye City Court, the Federal Bureau oflnvestigation, and the U.S . Department of
Justice as defendants. Plaintiff is seeking injunctive relief and money damages in the amount of
$24 billion.

        Upon sua sponte review, this Court finds plaintiffs allegations do not give rise to any
cause of action over which this Court has subject-matter jurisdiction. The Court has no authority
to decide plaintiffs case, and therefore must dismiss the Complaint pursuant to Rule 12(h)(3) of
the Rules of the United States Court of Federal Claims ("RCFC").

I.     Background

        Mr. Shelden filed a complaint on October 13, 2017 for "crimes against humanity"
alleging that the named defendants, in their personal and official capacity, have repeatedly
violated plaintiffs constitutional rights, committed heinous crimes, and have constantly harassed
and tortured the plaintiff and his family. Complaint (hereinafter " Compl.") at 4.

        In plaintiffs first claim for relief, Mr. Shelden alleges that defendants have violated his
First, Fourth, Fifth, and Sixth Amendment rights under the U.S . Constitution. Compl. at 53. In




                               7017 1450 ODDO 1346 0867
plaintiffs second claim for relief, Mr. Shelden contends that the defendants have refused to
investigate, prosecute, and prevent crimes against humanity and civil rights violations against a
protected minority. Comp!. at 59. In plaintiffs third claim for relief, Mr. Shelden states that the
defendants have obstructed justice and committed anti-trust violations. Comp!. at 73.

        As a result of defendants' alleged conduct, Mr. Shelden is seeking $24 billion in
damages, including" ... compensatory damages, actual damages, consequential damages (UCC §
2-l 7(2)(a)), double damages twice, exemplary (punitive) damages, incidental damages .... "
Comp!. at I 06. Fmther, Mr. Shelden requests that the Court assist the plaintiff's son with
enforcing an order in his divorce case, assist the plaintiff in acquiring a passport, grant him
access to "state, federal, or other records held by U.S. corporations," and provide general
injunctive relief "due to loss of past and present health insurance, harm to business reputation,
loss of earning capacity, etc." Id at 107-109.

II.     Standard of Review

        This Comt's jurisdictional grant is primarily defined by the Tucker Act, which provides
this Court the power "to render any judgment upon any claim against the United States founded
either upon the Constitution, or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with the United States ... in cases not
sounding in tort." 28 U.S.C. § 1491(a)(l) (2012) (emphasis added). Although the Tucker Act
expressly waives the sovereign immunity of the United States against such claims, it "does not
create any substantive right enforceable against the United States for money damages." United
States v. Testan, 424 U.S. 392, 398 (1976). Rather, in order to fall within the scope of the
Tucker Act, "a plaintiff must identify a separate source of substantive law that creates the right to
money damages." Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en bane in
relevant part).

         "Courts have an independent obligation to determine whether subject-matter jurisdiction
exists .... " Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). If the Court lacks jurisdiction, it
cannot proceed with the action and must dismiss the case. Arbaugh v. Y&H Corp., 546 U.S. 500,
514 (2006). RCFC 12(h)(3) provides: "If the court determines at any time that it lacks subject-
matter jurisdiction, the court must dismiss the action."

         In determining whether subject matter jurisdiction exists, the Court will treat factual
allegations in the complaint as true and will construe them in the light most favorable to the
plaintiff. Estes Express Lines v. United States, 739 F.3d 689, 692 (Fed. Cir. 2014). Further,
pleadings from prose plaintiffs are held to more lenient standards than pleadings drafted by
lawyers. Hughes v. Rowe, 449 U.S. 5, 9 (1980); see also Erickson v. Pardus, 551 U.S. 89, 94
(2007). This leniency, however, does not extend to saving a complaint that lies outside of this
Comt's jurisdiction. "Despite this permissive standard, a pro se plaintiff must still satisfy the
comt's jurisdictional requirements." Trevino v. United States, 113 Fed. Cl. 204, 208 (2013),
ajj'd, 557 F. App'x 995 (Fed. Cir. 2014) (citations omitted). Prose or not, the plaintiff still has
the burden of establishing by a preponderance of the evidence that this Court has jurisdiction
over its claims. See Kokkonen v. Guardian Life Ins. Co. ofAm., 511 U.S. 375, 377 (1994).



                                                -2-
III.    Discussion

         In this case, Mr. Shelden fails to establish by a preponderance of the evidence that this
Comi has jurisdiction over his claims. In Anderson v. United States, the Court explained that the
United States Comi of Federal Claims lacks "jurisdiction over any claims alleged against states,
localities, state and local government entities, or state and local government officials and
employees; jurisdiction only extends to suits against the United States itself." 117 Fed. Cl. 330,
331 (2014). Therefore, this Comi lacks jurisdiction over all of Mr. Shelden's claims against
states, local government entities, and local government officials, and all claims against those
parties must be dismissed.

        Regarding the numerous constitutional violations alleged by Mr. Shelden, he argues that
these violations "are compensateable under Bivens v. Unknown Named Agents of Federal Bureau
a/Narcotics, 403 U.S. 388 (1971)." Comp!. at 58. Under Bivens, the Supreme Court held that,
in certain situations, a plaintiff may bring claims against government officials in their individual
capacities for violations of constitutional rights. See Brown v. United States, 105 F.3d 621, 624
(Fed. Cir. 1997) (citing Bivens, 403 U.S. 388). However, as noted above, the Tucker Act does
not provide this Court with jurisdiction over claims against individual federal officials. Id. at
624.
        Additionally, Mr. Shelden's First, Fourth, Fifth, and Sixth Amendment claims are not
properly before this Court. With the exception of the Takings Clause of the Fifth Amendment, a
provision which is not pertinent to this Complaint, these amendments are not money-mandating
and therefore not subject to the jurisdiction of this Court. See United States v. Connolly, 716
F.2d 882, 887 (Fed. Cir. 1983) ("[T]he [F]irst [A]mendment, standing alone, cannot be so
interpreted to command the payment of money.") (citations omitted); Brown, 105 F.3d at 623
(holding that the Fourth Amendment does not mandate payment and therefore such claims are
not within the jurisdiction of the court) (citations omitted); Carruth v. United States, 224 Ct. Cl.
422, 445 (1980) (no jurisdiction based on Fifth Amendment Due Process or Equal Protection);
Milas v. United States, 42 Fed. Cl. 704, 710 (1999) (holding that the Comi lacks jurisdiction over
Sixth Amendment claims because the Sixth Amendment is not money-mandating) (citations
omitted), aff'd, 217 F.3d 854 (Fed. Cir. 1999).

        The Court also lacks jurisdiction over plaintiffs statutory claims against the United
States. Mr. Shelden alleges violations of the Civil Rights Act and attempts to invoke 42 U.S.C.
§ 1983, but only federal district courts have jurisdiction to hear claims alleging civil rights
violations. Comp!. at 62; see Jones v. United States, 104 Fed. Cl. 92, 99(2012); Marlin v.
United States, 63 Fed. Cl. 475, 476 (2005) (citing Wildman v. United States, 28 Fed. Cl. 494, 495
(1993) ("[T]he Court does not have jurisdiction to consider civil rights claims brought pursuant
to 42 U.S.C. §§ 1981, 1983, or 1985 because jurisdiction over claims arising under the Civil
Rights Act resides exclusively in the district courts.")).

        Fmihermore, the Comi lacks jurisdiction to hear plaintiff's tort claims against the United
States. The Tucker Act explicitly excludes tort claims against the United States from this
Court's jurisdiction. "It is well settled that the United States Court of Federal Claims lacks-and
its predecessor the United States Claims Court lacked-jurisdiction to ente1iain t01t claims."
Shearin v. United States, 992 F.2d 1195, 1197 (Fed. Cir. 1993); see also Sellers v. United States,


                                               -3-
110 Fed. Cl. 62, 66 (2013). United States district courts have exclusive jurisdiction to hear tmt
claims against the United States, including all claims under the Federal Tort Claims Act, 28
U.S.C. §§ 267 1-80, which plaintiff cites to in his Complaint. Compl. at 59; see also 28 U.S.C. §
1346(b)(l).

        Here, Mr. Shelden alleges that the defendants are responsible for "[p]sychological
assaults, isolation, harassment, stress, trauma-infliction as a result of domestic hate crime
conspiracy and gang-stalking." Compl. at 64-65. These claims of assault, harassment, and
conspiracy sound in tort and, thus, are outside of this Court's jurisdiction. See, e.g., Moore v.
United States, 419 F. App'x 1001, 1002 (Fed. Cir. 2011) (assault claim sounded in tort);
Kortlander v. United States, 107 Fed. Cl. 357, 368 (2012) (slander and harassment sounded in
tmt); Cox v. United States, 105 Fed. Cl. 213, 218 (2012) (harassment, fraud, and breach of
fiduciary duty sounded in tort); Gant v. United States, 63 Fed. Cl. 31 1, 316 (2004) (conspiracy,
fraud, and negligence sounded in tort) .

         In his third claim for relief, Mr. Shelden asse1ts multiple violations of the Racketeer
Influenced and Corrupt Organizations Act ("RICO") and antitrust violations under 18 U.S.C.
§ 1964 and chapter 15 of the U.S. Code. Comp!. at 76-82. The RICO Act is not a money-
mandating statute and actions involving racketeering claims vest exclusively in the federal
district courts. See Julian v. United States, 658 F. App'x 1014, 106-17 (Fed. Cir. 2016);
Stanwyck v. United States, 127 Fed. Cl. 308, 315 (2016) (The RICO Act "provides for a civil
action within the exclusive federal jurisdiction of U.S. district courts, and not this court.").
Fmther, "[c]laims for violations of the antitrust laws are not within the scope of the Tucker Act."
Smith v. United States, 34 Fed. Cl. 313, 321 (1995).

        Lastly, Mr. Shelden's requests for various forms of assistance and injunctive relief are not
properly before the Comt because " [t]he Tucker Act does not provide independent jurisdiction
over ... claims for equitable relief." Taylor v. United States, 11 3 Fed. Cl. 171, 173 (2013).
Accordingly, the Comt lacks subject-matter jurisdiction over all of plaintiffs claims for relief,
and plaintiffs Complaint must be dismissed.

IV.    Conclusion

       For the reasons set forth above, plaintiffs Complaint is, sua sponte, DISMISSED
pursuant to RCFC 12(h)(3) for lack of jurisdiction. The Clerk is hereby directed to enter
judgment consistent with this opinion.

            IT IS SO ORDERED.

                                                      ~Loren A. Smith, Senior Judge




                                                -4-